Citation Nr: 1242231	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for colorectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1968 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for colorectal cancer.


FINDINGS OF FACT

Colorectal cancer did not have its onset during active military service.


CONCLUSION OF LAW

Colorectal cancer was not incurred, nor is it presumed to have been incurred in active duty, and is not otherwise proximately due to, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

With respect to the service connection claim on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

The claim for service connection for colorectal cancer filed in April 2009.  A VCAA notice letter was dispatched to the Veteran in April 2009, prior to the June 2009 rating decision now on appeal.  The letter addresses the service connection issue on appeal and satisfies the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no timing of notice error as fully compliant notice preceded the initial adjudication of the Veteran's claim.
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and post-service private and VA clinical records pertinent to the period from 1989 to 2011 have been obtained and associated with the claims file.  These include records pertaining to his diagnosis and treatment for colorectal cancer beginning in March 2008.  

The Board notes that the Veteran was not provided with a VA examination addressing the claim for service connection for colorectal cancer.  However, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the colorectal cancer issue is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  A VA examination is therefore not necessary to adjudicate the matter.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating his current colorectal cancer diagnosis to his period of active service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a clinical examination addressing the colorectal cancer claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the claim for VA compensation for colorectal cancer, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

The Veteran was provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim.  The Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for service connection for colorectal cancer decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to service connection for colorectal cancer.

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2012)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any notation of treatment for hemorrhoids, piles, anorectal symptoms, or symptoms pertaining to the lower gastrointestinal tract while in military service will permit service connection for colorectal cancer, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In this regard, the Board notes that the Veteran is presently service-connected for Type II diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, tinnitus, bilateral hearing loss, epicondylitis of the right elbow, facial acne, and recurrent cysts of the earlobes with postoperative residuals.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors (to include cancer of the colon and rectum), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

The Veteran's service personnel records show that he served in the United States Air Force and establish that he served on land within the territorial confines of the Republic of Vietnam during the Vietnam War Era.  Thusly, the Veteran is presumed to have been exposed to chemical herbicides (including Agent Orange) that were used by American forces in defoliant operations in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, cancers of the colon and rectum, such as is claimed by the Veteran, are specifically recognized by the National Academy of Sciences (NAS), based on sound medical and scientific information and analysis conducted at the direction and behalf of the Secretary of VA, as not warranting the presumption of service connection based on exposure to herbicides in the Republic of Vietnam.  See Veterans and Agent Orange: Update 2010 (Update 2010) [issued in September 2011]; 38 U.S.C.A. § 1116(b), (c) (West 2002).  Notwithstanding the absence of any statutory presumption of service connection for colorectal cancer, the United States Court of Appeals for the Federal Circuit has held in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994), that diseases diagnosed after discharge may still be service connected if all the evidence establishes a nexus between the claimed disease and service.

As relevant, the Veteran's service medical records show normal clinical findings pertinent to his lower gastrointestinal tract, rectum, and anus throughout his period of active duty, with no indication of treatment for any relevant chronic disease.  

The Veteran was discharged from active duty in October 1988.  Post-service medical records dated from 1989 to early 2008 show no treatment for lower gastrointestinal illness.  His earliest recorded diagnosis of colorectal cancer was presented in March 2008, over 19 years after his separation from active duty.  Medical records thereafter show that the Veteran was diagnosed with stage IV colon carcinoma with metastasis to the liver, for which he underwent chemotherapy and surgical resectioning of his colon and liver.  The Veteran's individual medical records contain no objective medical opinion that, either directly or by inference, links his colorectal cancer to his period of military service or otherwise to his service-connected disabilities.  The Board observes at this juncture that the report of a May 2011 VA diabetes mellitus examination notes, by way of history, the Veteran's diagnosis and treatment for colorectal cancer.  Although it discusses this cancer history under the heading "diabetes related neoplasm #1," it is evident from a careful reading of the report that this heading was not intended to imply any clinical relationship between the Veteran's service-connected diabetes and his colorectal cancer, as no actual discussion of any such relationship is presented and colorectal cancer is not mentioned at all in the examiner's discussion of "potential diabetic complications found" at the conclusion of his report.  Thusly, the Board finds that the May 2011 VA diabetes examination does not present medical evidence of a secondary link between the Veteran's colorectal cancer and his service-connected diabetes.  

In support of his claim, the Veteran and his representative have submitted copies of medical articles that, in the aggregate, discuss clinical studies suggesting a possible correlative association between diabetes and colon cancer, including statistical findings that suggest that diabetes patients have a higher risk of developing colon cancer.  The Veteran has also submitted a medical article by a physician who advised that persons avoid exposure to certain chemicals associated with the dry cleaning industry so as to lessen their risk of developing cancer.  The Veteran asserts that he was exposed to similar chemicals during Air Force service while servicing military aircraft and that his colorectal cancer may be linked to such exposure.  The Veteran's representative has presented a general contention that the Veteran's colorectal cancer may have been due to his purported exposure to asbestos, lead compounds in paint, and other toxic chemicals during Air Force service, citing to online links to medical articles and studies, but otherwise submitting no actual objective clinical opinion supporting such a conclusion that is specific to the Veteran's individual claim.

The Board has considered the medical articles discussed above.  However, these articles are broad and general and are not directly and specifically pertinent to the Veteran's individual case, such that they possess any real probative value towards establishing a clinical link between his colorectal cancer and his service-connected diabetes or to his claimed exposure to industrial chemicals in service (even accepting his account of such exposure as credible and true).  In any case, the medical articles only state that there is statistical evidence indicating a correlative relationship between colon cancer and diabetes.  As such, they are more speculative in nature and do not present an actual conclusive clinical finding that definitively links the two syndromes.  Thusly, the Board deems this evidence to be of extremely low and limited probative value and insufficient for purposes of establishing a link between the Veteran's individual case of colorectal cancer and his period of military service.

To the extent that the Veteran asserts on his own authority that a medical link between his colorectal cancer and his military service in fact exists, either on a direct basis or as secondary to one of his service-connected disabilities, because the evidence does not demonstrate that he is a trained and accredited medical professional, he thusly lacks the competence to make clinical diagnoses or present commentary or opinion regarding matters concerning medical causation and etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his assertions in this regard are entitled to no probative weight, either for diagnostic purposes or for purposes of establishing  a nexus between his period of active duty and his current colorectal carcinoma. 

In view of the foregoing discussion, the Board concludes that the weight of the objective medical evidence is against the Veteran's claim of entitlement to service connection for colorectal cancer.  The Board finds that there is no probative clinical evidence establishing onset of this claimed disease during the Veteran's period of active duty, no clinical evidence of colorectal cancer manifest to a compensable degree within one year following his discharge from service in October 1988, no clinical evidence that conclusively associates his colorectal cancer to one of his service-connected disabilities, and no clinical evidence that otherwise objectively links his colorectal cancer to military service.  His claim must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 

ORDER

Service connection for colorectal cancer is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


